 KARGARD INDUSTRIESKargard Industries,Inc.andLocal 696, Internation-alBrotherhood of Boilermakers,Iron ShipBuilders, 'Blacksmiths,Forgers and Helpers,AFL-CIO. Case 30-CA-936625 March 1987DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND CRACRAFTUpon a charge and amended charge filed by theUnion 20 October and 25 November 1986, theGeneral Counsel of the National Labor RelationsBoard issued a complaint 25 November 1986againstthe Company, the Respondent, alleging thatithas violated Section 8(a)(5) and (1) and Section8(d)of the National Labor Relations Act. Al-though properly served copies of the charge andcomplaint, the Company has failed to file ananswer.On 5 January 1987 ,the General Counsel filed aMotion for Summary Judgment. On 7 January 1987the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whythe motion should not be granted. The Companyfiled no response. The allegations in the motion aretherefore undisputed.The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin '14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is filed by 9 December 1986,"all of the allegations in the Complaint shall bedeemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that counsel for the General Counsel, on 19and 18 December 1986, 'notified the Company andits counsel, respectively, that unless an answer wasreceived immediately, aMotion for SummaryJudgment Would be filed.In the absence of good cause being shown forthe failure to file a timely answer, we grant theGeneral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT331I. JURISDICTIONThe Company, a Wisconsin corporation,engagesin the manufacture, nonretail sale, and distributionof pressure vessels and related products at its facili-ty in Marinette, Wisconsin, where it annually pur-chases and receives products, goods, and materialsvalued in excess of $50,000 directly from supplierslocated outside the State of Wisconsin.We findthat the Company is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESSince about 1962 the Union has represented aunit of all production and maintenance employees,including stockroom clerks, but excluding officeclerical employees, professional employees, watch-men and guards, quality control employees, and su-pervisory employees employed at the Respondent'sMarinette,Wisconsin facility. Successive collective-bargaining agreements, the most recent effectivefrom 23 March 1986 to 23 March 1991, embodythis representative status. The Union by virtue ofSection 9(a) of the Act is the exclusive representa-tive of the unit for the purposes of collective bar-gaining-The latest collective-bargaining agreement con-tains provisions for life, accident and dismember-ment, and long-term disablity insurance for mem-bers of the unit. Since about 19 August 1986 theRespondent has failed and refused to make pay-ment for the insurance premiums as required by thecollective-bargainingagreement.The failure tomake the insurance premium payments led to acancellationof the insurance coverage on 31August 1986 by the insurance carrier.The Respondent failed and refused to make thepayments set forth above without the agreement ofthe Union. By these acts the Respondent unilateral-lymodified its collective-bargaining agreementwith the Union.CONCLUSIONS OF LAw1.By unilaterally discountinuing insurance pre-mium payments as requiredby the collective-bar-gaining agreementwithout theagreement of theUnion,the Companyhas engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1), Section 8(d), and Section2(6) and(7) of the Act.283 NLRB No. 53 332DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDREMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.Having found that the Respondent has unlawful-ly made unilateral changes in the employees' termsand conditions of employment, we shall order thatthe Respondent restore, the status quo ante by rein-stating the-life, accident and dismemberment, andlong-term disability insurance coverage for its em-ployees in the unit as required by the collective-bargaining agreement.We shall further order thatthe Respondent make whole employees for any ex-penses or losses incurred as a result of the unilater-alchanges.The amounts paid to employees tomake them whole' for any losses they may havesuffered as a result of the Respondent's- unlawfulunilateral action shall include interest to be com-puted in the manner prescribed inFlorida SteelCorp.,231 NLRB 651 (1977). Additionally, the Re-spontjent'shallbe ordered to cease and desist fromimplementing unilateral changes in contractualterms and conditions of employment for unit em-ployees without the agreement of the Union. Wedeny as unnecessary the General Counsel's requestfor a visitatorial provision.ORDERThe National Labor Relations Board orders thatthe Respondent, Kargard Industries, Inc.,Marin-ette,Wisconsin,its officers,agents,successors, andassigns, -shall1:Cease and desist from(a)Refusing to bargain collectively with Local696, InternationalBrotherhood of Boilermakers,'Iron Ship Builders, Blacksmiths, Forgers and Help-ers,AFL-CIO, as the exclusive representative ofits employees in the following unit, with respect torates of pay, wages, hours of employment, andother terms and conditions of employment:All production and maintenance employees,including stockroom clerks, but excludingoffice clerical employees, professional employ-ees,watchmen and guards, quality control em-ployees, and supervisory employees as definedin the Act.(b)Changing insurance coverage or other con-tractual terms and conditions of employment ofemployees in the unit without the agreement of theUnion.(c) Inanylikeor related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Reinstatethe life, accident and dismember-ment, and long-term disability insurance coveragefor employees in theunit as'required by the collec-tive-bargaining agreement.(b)Make whole, with interest, all employees forany expenses or losses incurred as a result of theunilateralterminationOf life, accident and dismem-berment, and long-term disability insurance cover-age.-(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamounts due under the terms of this Order.(d) Post at its facility in Marinette,Wisconsin,copies of the attached notice marked -"Appendix."Copies of the notice, on forms provided 'by the Re-gionalDirector for Region 30, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be' taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the. Respondent has taken to comply.CHAIRMAN DOTSON, dissenting.For the reasons set forth in my dissent inRapidFur Dressing,278 NLRB 905 (1986), I dissent fromthe majority's finding that the Respondent violatedSection 8(a)(5) by failing to make premium pay-ments pursuant to its contract with the Union.There is no evidence that the Respondent has en-gaged in conduct reflecting a repudiation of thecollective-bargainingagreementin any way tanta-mount to a violation of the Act or has otherwiserefused to bargain. By finding a violation in thesecircumstances, the Board is once again allowingitself to - be used as a collection agency for theCharging Party. Accordingly, I would deny theMotion' for Summary Judgment.'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board"shallread "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." KARGARD INDUSTRIES333APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States' GovernmentThe National Labor Relations Board has foundthat we'violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain collectively withLocal.696, International Brotherhood of Boiler-makers,,Iron Ship Builders,,Blacksmiths,Forgersand Helpers,AFL-CIO,as the exclusive represent-ative of our employees in thefollowingunit,withrespect to ratesof pay,wages,hours of employ-ment,and other terms and conditions of employ-ment.All production-and maintenance employees,including stockroom clerks,but excludingoffice clerical employees,professional employ-ees, watchmen and guards,quality control em-ployees, and supervisory employees as definedin the Act.WE WILL NOT change insurance coverage orother contractual terms and conditions of employ-ment of employees in the unit without the agree-ment of the Union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL reinstate the life, accident and dismem-berment, and long-term disability insurance cover-age for employees in the unit as required by thecollective-bargaining agreement with the Union.WE WILL make whole,with interest,all employ-ees for any expenses or losses incurred as a resultof the unilateral termination of the life,accidentand dismemberment,and long-term disability insur-ance coverage.KARGARD INDUSTRIES, INC.